


109 HR 6254 IH: Sentencing Fairness and Equity

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6254
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to reaffirm the
		  intent of Congress in the Sentencing Reform Act of 1984, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sentencing Fairness and Equity
			 Restoration Act of 2006.
		2.Reaffirmation of
			 intent of Congress in the Sentencing Reform Act of 1984
			(a)Statutory
			 maximumSection 3553(b) of title 18, United
			 States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 first sentence and inserting Except as provided in paragraph (2), the
			 court shall impose a sentence of a kind, and no less than the minimum of the
			 range, referred to in subsection (a)(4) unless the court finds that there
			 exists a mitigating circumstance of a kind, or to a degree, not adequately
			 taken into consideration by the Sentencing Commission in formulating the
			 guidelines that should result in a sentence different from that
			 described.;
					(B)in the second
			 sentence, by inserting mitigating before
			 circumstance; and
					(C)by inserting after the second sentence the
			 following: The court may impose a sentence above the minimum of the
			 range, up to the maximum sentence provided in the statute establishing the
			 offense.
					(2)in
			 paragraph (2)(A)—
					(A)by striking
			 the court shall impose a sentence of the kind, and within the
			 range and insert the court shall impose a sentence of a kind,
			 and no less than the minimum of the range;
					(B)by striking clause
			 (i) and redesignating clauses (ii) through (iii) as clauses (i) through (ii)
			 respectively;
					(C)by striking
			 In determining whether a circumstance and inserting In
			 determining whether a mitigating circumstance; and
					(D)by inserting after the sentence amended by
			 clause (C) of this paragraph the following The court may impose a
			 sentence above the minimum of the range, up to the maximum sentence provided in
			 the statute establishing the offense..
					(b)Conforming
			 changesSection 3553(c) of title 18, United
			 States Code, is amended to read as follows:
				
					(c)Statement of
				reasons for imposing a sentenceThe court, at the time of
				sentencing, shall state in open court the reasons for its imposition of the
				particular sentence. If the court relies on statements received in camera, in
				accordance with the Federal Rules of Criminal Procedure, the court shall state
				that such statements were so received and that it relied on the content of
				those statements. If the court does not order restitution, or orders only
				partial restitution, the court shall include in its statement the reasons
				therefor. The court shall provide a transcription or other appropriate public
				record of the statement of reasons, together with the order of judgment and
				commitment, to the Sentencing Commission and if the sentence includes a term of
				imprisonment, to the Bureau of
				Prisons.
					.
			(c)Standards for
			 review of sentenceSection 3742(e) of title 18, United
			 States Code, is amended by striking the last sentence and inserting The
			 court of appeals shall review de novo any sentence imposed below the minimum of
			 the range in the applicable sentencing guidelines. In any other case, the court
			 of appeals shall determine whether the sentence was
			 unreasonable.
			3.Uniform national
			 standards for downward departures for substantial assistance
			(a)Substantial
			 Assistance PolicyNot later
			 than 180 days after the date of the enactment of this Act, the Attorney General
			 shall create and implement a new policy governing the filing of motions for a
			 departure sentence reductions under
			 Section
			 3553(e) of title 18, United States Code, Section 5K1.1 of the
			 United States Sentencing Commission Guidelines Manual, and Rule 35(b) of the
			 Federal Rules of Criminal Procedure. The policy shall include uniform guidance
			 for—
				(1)the definition of substantial assistance in
			 the investigation of another person;
				(2)the process by which determinations
			 regarding substantial assistance is made; and
				(3)the criteria that govern the determination
			 of the extent of the reduction sought by the Government.
				(b)Report to
			 CongressNot later than 180
			 days after the date of the enactment of this Act, the Attorney General shall
			 report to Congress the policy created pursuant to subsection (a).
			4.Assuring judicial
			 administrative responsibilities are performed by the judicial
			 branchSection 994(w)(1) of
			 title 28, United States Code, is amended—
			(1)by inserting
			 (other than a case involving a sentence imposed for a petty offense, as
			 defined in section
			 19 of title 18, for which there is no applicable sentencing
			 guideline) after every criminal case; and
			(2)by adding at the
			 end the following: The duties and responsibilities set forth herein, or
			 any portion thereof, shall not be delegated to the executive
			 branch.
			
